NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 12 and 17-10 is the recitation in claim 12 of a plasticizing agent which is a mixture of 95% to 100% by weight of dicyclohexyl methylglutarate and 0% to 5% by weight of dicyclohexyl-2-ethylsuccinate. 
The closest prior art of record is that previously made of record: (1) Todd et al. (US 3,632,467) and (2) Marion et al. (US 2009/0224204).
The arguments presented by Applicants in the Remarks filed on 5/7/2021 are persuasive. The data provides persuasive evidence of unexpected results of the amended instant claims. The data persuasively demonstrates that when 95wt% dicyclohexyl methylglutarate and 5wt% dicyclohexyl-2-ethylsuccinate are used as the plasticizing agent in a vinyl chloride resin plastisol, unexpected improvements are achieved. This is the only data point that overlaps the teachings of the closest prior art, which is Marion et al. (US 2009/0224204), which teaches 70 to 95wt% of the diester of methylglutaric acid, 5 to 30wt% of the diester of ethyl succinic acid, and 0 to 10wt% of the diester of adipic acid. Thus, a rejection over Todd (US 3,632,467) in view of Marion et al. (US 2009/0224204) cannot be properly maintained. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766